DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-4, 6-9, 19, 21-22 and 24-30 are pending, claims 2, 5, 10-18, 20 and 23 are canceled, and claims 29-30 are newly added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 19-26 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. 20180294940, hereinafter Lee.
Regarding claim 1, Lee teaches a method (Lee: Fig. 5 and para. [0053 & 0011-0012]), the method comprising:
a processor, a memory, and a transceiver (Lee: Fig. 5 microprocessor 110, memory 130 and transceiver 135 and para. [0053 & 0188-0190]), wherein: the processor is configured to read and execute program in the memory:
deciding, by the terminal, whether to retransmit first uplink data on its own initiative (Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); and
retransmitting, by the terminal, the first uplink data over a physical resource preconfigured by a network side upon deciding to retransmit the first uplink data on its own initiative (Lee: [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)),
 wherein the deciding, by the terminal, whether to retransmit the first uplink data on its own initiative comprises: 
deciding, by the terminal, whether to retransmit the first uplink data on its own initiative, based upon a received notification message of the network side about whether to enable an initiative retransmission mechanism (Lee: para. [0168-0172] The UE receives the VUL grant from the eNB, the UE considers that the VUL grant is valid during Td. and Fig. 15 at step S1501 that the eNB gives VUL grant to the UE (S1501), the UE starts the timer TimerV (S1502). In other words, UE starts/enables the timer TimerV as a result of receiving VUL grant +td from eNB for the “time duration” included in “VUL grant+time duration” in S1501. In para. [0175-0176], Lee teaches that UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)).

Regarding claim 19, Lee teaches a terminal (Lee: Fig. 5 and para. [0053 & 0011-0012]), comprising: 
a processor, a memory, and a transceiver (Lee: Fig. 5 microprocessor 110, memory 130 and transceiver 135 and para. [0053 & 0188-0190]), wherein: the processor is configured to read and execute program in the memory:
to decide whether to retransmit first uplink data on its own initiative (Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); and 
to retransmit the first uplink data over a physical resource preconfigured by a network side when the terminal decides to retransmit the first uplink data on its own initiative (Lee: [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); 
wherein the processor is configured: 
to decide whether to retransmit the first uplink data on its own initiative, based upon a received notification message of the network side about whether to enable an initiative retransmission mechanism (Lee: para. [0168-0172] The UE receives the VUL grant from the eNB, the UE considers that the VUL grant is valid during Td. and Fig. 15 at step S1501 that the eNB gives VUL grant to the UE (S1501), the UE starts the timer TimerV (S1502). In other words, UE starts/enables the timer TimerV as a result of receiving VUL grant +td from eNB for the “time duration” included in “VUL grant+time duration” in S1501. In para. [0175-0176], Lee teaches that UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); 
or 
to detect whether the terminal receives a received feedback message of the network side for the first uplink data before a specific point of time, and to obtain a first detection result; and to decide whether to retransmit the first uplink data on its own initiative, based upon the first detection result (Lee teaches in para. [0168-0173] and Fig. 15 at step S1501 that the eNB gives VUL grant to the UE (S1501), the UE starts the timer TimerV (S1502). In other words, UE starts/enables the timer TimerV as a result of receiving VUL grant +td from eNB for the “time duration” included in “VUL grant+time duration” in S1501. Fig. 15 S1502 shows running a timerV for Td (“time duration”), the end of “time duration” corresponds to claim limitation before a specific point time. In para. [0173-0177], Lee teaches that UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); wherein when the first detection result is YES, the processor decides not to retransmit the first uplink data on its own initiative (Lee: para. [0174] The eNB transmits ACK to the UE immediately, and releases the VUL grant from the UE (S1505)), and when the first detection result is NO, the processor decides to retransmit the first uplink data on its own initiative (Lee: para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506).).

Regarding claim 29, Lee teaches a method for retransmitting uplink data, applicable to a terminal (Lee: Fig. 5 and para. [0053 & 0011-0012]), the method comprising: deciding, by the terminal, whether to retransmit first uplink data on its own initiative (Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); and 
retransmitting, by the terminal, the first uplink data over a physical resource preconfigured by a network side upon deciding to retransmit the first uplink data on its own initiative (Lee: [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); 
wherein the deciding, by the terminal, whether to retransmit the first uplink data on its own initiative comprises: detecting, by the terminal, whether the terminal receives a received feedback message of the network side for the first uplink data before a specific point of time, s (Lee teaches in para. [0168-0173] and Fig. 15 at step S1501 that the eNB gives VUL grant to the UE (S1501), the UE starts the timer TimerV (S1502). In other words, UE starts/enables the timer TimerV as a result of receiving VUL grant +td from eNB for the “time duration” included in “VUL grant+time duration” in S1501. Fig. 15 S1502 shows running a timerV for Td (“time duration”), the end of “time duration” corresponds to claim limitation before a specific point time. In para. [0173-0177], Lee teaches that UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); and 
deciding, by the terminal, whether to retransmit the first uplink data on its own initiative, based upon the first detection result; wherein when the first detection result is YES (Lee: para. [0174] The eNB transmits ACK to the UE immediately, and releases the VUL grant from the UE (S1505)), deciding, by the terminal, not to retransmit the first uplink data on its own initiative, and when the first detection result is NO, deciding, by the terminal, to retransmit the first uplink data on its own initiative (Lee: para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506).).

Regarding claims 3 and 21, Lee teaches the method according to claim 1, wherein the retransmitting, by the terminal, the first uplink data over the physical resource preconfigured by the network side (Lee: [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15), and para. [0167]) comprises:
(Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)).

Regarding claims 6 and 24, Lee teaches the method according to claim 29, wherein the specific point of time is a point of time corresponding to a preset length of time before the physical resource preconfigured by the network side is available (Lee: Fig. 15 steps S1501-S1502 and para. [0170-0176] UE receives the VUL grant from the eNB, the UE considers that the VUL grant is valid during Td. Preferably, a value of Td is configured by the eNB using RRC signaling, or pre-configured, or is received with the uplink grant, and the value of the timer is equal to or larger than two subframes) and after the first uplink data are transmitted (Lee: Fig. 15 step S1504 and para. [0173] While the TimerV is running, after transmitting UL data on VUL grant).

Regarding claims 7 and 25, Lee teaches the method according to claim 6, wherein the preset length of time is a preset value, or the preset length of time is (Lee: Lee: Fig. 15 steps S1501-S1502 and para. [0170-0176] UE receives the VUL grant from the eNB, the UE considers that the VUL grant is valid during Td. Preferably, a value of Td is configured by the eNB using RRC signaling, or pre-configured, or is received with the uplink grant, and the value of the timer is equal to or larger than two subframes).

Regarding claims 8 and 26, Lee teaches the method according to claim 29, wherein the detecting, by the terminal, the received feedback message of the network side for the first uplink data before the specific point of time, and obtaining the first detection result (Lee: para. [0174-0177] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe) comprises:
after the terminal transmits the first uplink data to the network side (Lee: Fig. 15 step S1504 and para. [0173]), detecting, by the terminal, the received feedback message of the network side for the first uplink data before the specific point of time, by listening to the feedback message of the network side for the first uplink data, and obtaining the first detection result (Lee: para. [0174-0177] The eNB transmits ACK to the UE immediately, and releases the VUL grant from the UE (S1505)).

Regarding claim 28, Lee teaches a non-transitory readable storage medium, comprising program codes configured, upon being executed on a computing device (Lee: Fig. 5 microprocessor 110, memory 130 firmware or software configuration and para. [0053 & 0188-0190]), to cause the computing device to perform the method according to claim 1.

Regarding claim 30, Lee teaches a non-transitory readable storage medium, comprising program codes configured, upon being executed on a computing device (Lee: Fig. 5 microprocessor 110, memory 130 firmware or software configuration and para. [0053 & 0188-0190]), to cause the computing device to perform the method according to claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Terry US 20050276266 A1.
Regarding claims 4 and 22, Lee teaches the method according to claim 3, wherein the retransmitting, by the terminal, the first uplink data over the physical resource preconfigured by the network side (Lee: [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15), and para. [0167]) comprises:
obtaining, by the terminal, a transmission times that the terminal retransmits the first uplink data (Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15)); and
stopping, by the terminal, the first uplink data from being retransmitted, when the quantity of transmission times reaches a maximum quantity of transmission times corresponding to the first uplink data (Lee: para. [0178] If the UE does not receive ACK until the TimerV expires, the UE discards the UL grant (S1508)).
quantity of transmission times that the terminal retransmits the first uplink data; and
stopping, by the terminal, the first uplink data from being retransmitted, when the quantity of transmission times reaches a maximum quantity of transmission times corresponding to the first uplink data.
However, Terry from the same or similar fields of endeavor teaches the use of: obtaining, by the terminal, a quantity of transmission times that the terminal retransmits the first uplink data (Terry: [0006] the WTRU initiates an EU transmission to the Node-B which identifies explicitly the retransmission number); and stopping, by the terminal, the first uplink data from being retransmitted, when the quantity of transmission times reaches a maximum quantity of transmission times corresponding to the first uplink data (Terry: para. [0019-0021] If the retransmission count as determined at step 212 is equal to or greater than the maximum number of allowed retransmissions, the H-ARQ process transmission is terminated, which the retransmit of data between the WTRU and the Node-B is terminated in para. [0006]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Terry in the Lee. One of ordinary skill in the art would be motivated to do so for increase the probability of successful transmission (Terry: para. [0028-0029]).

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kuroda et al. US 20080081651 A1, hereinafter Kuroda.
Regarding claims 9 and 27, Lee teaches the method according to claims 8 and 26, wherein the detecting, by the terminal, the received feedback message of the network side for the first uplink data before the specific point of time, by listening to the feedback message of the network side for the first uplink data, and obtaining the first detection result (Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe) comprises:
determining, by the terminal, the network side transmits the feedback message for the first uplink data (Lee: Fig. 15 step S1505 and para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe); and
detecting, by the terminal, whether the feedback message of the network side for the first uplink data has been received before the specific point of time based upon the feedback message is transmitted, and obtaining the first detection result (Lee: para. [0175-0176] UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15));
wherein when the terminal determines based upon the feedback message is transmitted, that the feedback message of the network side for the first uplink data is not (Lee: para. [0178] If the UE does not receive ACK until the TimerV expires, the UE discards the UL grant (S1508). In para. [0173] While the TimerV is running, after transmitting UL data on VUL grant (S1504), the UE monitors an ACK indication or a NACK indication for the transmitted data on a subframe to wait for receiving the feedback from the eNB. So when UE discards the UL grant, it also discards monitoring (or stops listening) ACK or NACK indication from eNB). It is noted that Lee does not explicitly disclose: an instance of time when the network side transmits the feedback message.
However, Kuroda from the same or similar fields of endeavor teaches the use of: an instance of time when the network side transmits the feedback message (Kuroda: [0040] base station transmits ACK to the mobile station at the prescribed transmission timing in Step S1104. And para. [0155] The mobile station then determines whether ACK has been received or not at the prescribed timing in Step S1409 a, and if ACK has been received, discards the data block that is being transmitted in Step S1410 a and determines whether there are data that should be transmitted in Step S1411 a). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kuroda in the method and terminal of Lee. One of ordinary skill in the art would be motivated to do so for the probability that decoding can be realized correctly can be improved (Kuroda: [0009]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2020, with respect to 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of claims 9 and 27 has been withdrawn. 
Applicant's arguments filed 12/02/2020have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1 and 19 (pages 8-10), applicant submits that
“the cited portions of Lee at most disclose the UE starts the TimerV after receiving the VUL grant from the eNB. However, Lee does not disclose that the eNB clearly indicates the UE whether to start the TimerV. In claim 1, the terminal decides whether to retransmit the first uplink data on its own initiative, based upon a received notification message of the network side about whether to enable an initiative retransmission mechanism, i.e., when the network side indicates the terminal to enable an initiative retransmission mechanism, the terminal retransmits the first uplink data on its own initiative, or Page 9 of 12Appl. No. 16/476,122Attorney Docket No.: 094488-1147742Amdt. dated December 2, 2020Response to Office Action of September 03, 2020when the network side indicates the terminal not to enable an initiative retransmission mechanism, the terminal does not retransmit the first uplink data on its own initiative.”

However, Lee teaches in para. [0168-0169] and Fig. 15 at step S1501 that the eNB gives VUL grant to the UE (S1501), the UE starts the timer TimerV (S1502). In other words, UE starts/enables the timer TimerV as a result of receiving VUL grant +td from eNB for the “time duration” included in “VUL grant+time duration” in S1501. 
In para. [0175-0176], Lee teaches that UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in enable an initiative retransmission mechanism”, and thus rejection is respectfully maintained.

Applicant's arguments filed 12/02/2020have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 19 and 29 (pages 10-11), applicant submits that
“the cited portions of Lee at most disclose that while the TimerV is running, if the UE does not receive ACK or NACK, the UE may retransmit the UL data. However, Lee does not disclose the process of setting a specific point of time after the UL data is sent, and detecting whether to retransmit the UL data based on the specific point of time. 
Therefore, Applicant respectfully submits that Lee does not disclose at least "detecting, by the terminal, whether the terminal receives a received feedback message of the network side for the first uplink data before a specific point of time, and obtaining a first detection result; and deciding, by the terminal, whether to retransmit the first uplink data on its own initiative, based upon the first detection result; wherein when the first detection result is YES, deciding, by the terminal, not to retransmit the first uplink data on its own initiative, and when the first detection result is NO, deciding, by the terminal, to retransmit the first uplink data on its own initiative" of claim 29.” 

As explained in the first argument above, Lee teaches in para. [0168-0173] and Fig. 15 at step S1501 that the eNB gives VUL grant to the UE (S1501), the UE starts the timer TimerV (S1502). In other words, UE starts/enables the timer TimerV as a result of receiving VUL grant +td from eNB for the “time duration” included in “VUL before a specific point time.
In para. [0173-0177], Lee teaches that UE checks whether the TimerV is running or not if the ACK indication for the transmitted data is not received on the subframe or the NACK indication for the transmitted data is received on the subframe. Para. [0176] While the TimerV is running, if the UE does not receive ACK for the performed transmission or receive NACK indication, the UE may retransmit the UL data either in RLC entity or in MAC entity using the same VUL grant (S1506 of Fig. 15). Therefore, Lee teaches the claim limitation - “detecting, by the terminal, whether the terminal receives a received feedback message of the network side for the first uplink data before a specific point of time, and obtaining a first detection result; and deciding, by the terminal, whether to retransmit the first uplink data on its own initiative, based upon the first detection result; wherein when the first detection result is YES, deciding, by the terminal, not to retransmit the first uplink data on its own initiative, and when the first detection result is NO, deciding, by the terminal, to retransmit the first uplink data on its own initiative”, and thus rejection is respectfully maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process of setting a specific point of time after the UL data is sent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Xiong et al. US 20180020365 A1 Fig. 6 and [0053] In block 706, the MTC UE monitors the DL subframes within an ACK response window corresponding to the SR transmission to receive at least confirmation from the eNodeB on whether the UE should transmit on the selected resources, and possibly also including one or more of: the value of TA and transmit power control (TPC) adjustment to be used for the data transmission, alternative resources for data transmission, and alternative MCS level to be used for data transmission. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468